DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 28-30, the claims state: “participating in the communicating of the packet via the batch of transmissions that collectively carry the file” which is unclear.  Participating “by means of” the batch of transmissions that collectively carry the file is unclear, as “the batch of transmissions” does not explain the means of how participating is performed.  Applicant never positively recites transmitting the batch of transmissions/packets.  For example, participating in the communication of the packet via transmitting the batch of transmissions would make sense.
Claims 1 and 28-30 further state “the communicating of the packet” which is unclear.  The second limitation states “communicating the packet”, while the third limitation is “the communicating of the packet”.  The claim should be consistent.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 28-30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al (US 2014/0105096, hereinafter Wang, as disclosed in the IDS by the Applicant).

Regarding claim 1, Wang discloses a method for wireless communications at a user equipment (UE), comprising: identifying a packet that is one of a plurality of packets configured to be processed together as a file (marking a packet and sending indication of the marked packet to devices, Para [0055], packets comprises a service file, Para [0030], multiple packets make up a file, Para [0072]), the plurality of packets to be transmitted via a batch of transmissions that collectively carry the file (this is intended use, UE can transmit packets to the late joining device, Para [0060] or the eNB transmits the packets of the file to the original UEs, Para [0072]); 			performing resource management for communicating the packet based at least in part on identifying that the packet is one of the plurality of packets configured to be processed together as the file (the resource management can be the operations in Para [0073-74] such as the eNB transmitting cluster information, resource grant, adjusting PDCP transmit window, re-establishing RLC and/or UE marking the respective SN of the application layer based on the indication, etc.);											and participating in the communicating of the packet via the batch of transmissions that collectively carry the file in accordance with the resource management and the packet being one of the plurality of packets configured to be processed together as the file (eNB continues to transmit the packets of the file, Para [0075], another UE can transmit the earlier packets of the file to the new UE up until the marked packet, and the new UE can receive those packets, Para [0077]). 
Regarding claim 28, Wang discloses an apparatus (UE, Fig. 4) for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor (processor and memory, Fig. 4); and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a packet that is one of a plurality of packets configured to be processed together as a file (marking a packet and sending indication of the marked packet to devices, Para [0055], packets comprises a service file, Para [0030], multiple packets make up a file, Para [0072]), the plurality of packets to be transmitted via a batch of transmissions that collectively carry the file (this is intended use, UE can transmit packets to the late joining device, Para [0060] or the eNB transmits the packets of the file to the original UEs, Para [0072]); perform resource management for communicating the packet based at least in part on identifying that the packet is one of the plurality of packets configured to be processed together as the file (the resource management can be the operations in Para [0073-74] such as the eNB transmitting cluster information, resource grant, adjusting PDCP transmit window, re-establishing RLC and/or UE marking the respective SN of the application layer based on the indication, etc.); and participate in the communicating of the packet in accordance with the resource management and the packet being one of the plurality of packets configured to be processed together as the file (eNB continues to transmit the packets of the file, Para [0075], another UE can transmit the earlier packets of the file to the new UE up until the marked packet, and the new UE can receive those packets, Para [0077]).
Regarding claim 29, Wang discloses an apparatus (UE, Fig. 4) for wireless communications at a user equipment (UE) (processor and memory, Fig. 4), comprising: means for identifying a packet that is one of a plurality of packets configured to be processed together as a file (marking a packet and sending indication of the marked packet to devices, Para [0055], packets comprises a service file, Para [0030], multiple packets make up a file, Para [0072]), the plurality of packets to be transmitted via a batch of transmissions that collectively carry the file (this is intended use, UE can transmit packets to the late joining device, Para [0060] or the eNB transmits the packets of the file to the original UEs, Para [0072]); means for performing resource management for communicating the packet based at least in part on identifying that the packet is one of the plurality of packets configured to be processed together as the file (the resource management can be the operations in Para [0073-74] such as the eNB transmitting cluster information, resource grant, adjusting PDCP transmit window, re-establishing RLC and/or UE marking the respective SN of the application layer based on the indication, etc.); and means for participating in the communicating of the packet in accordance with the resource management and the packet being one of the plurality of packets configured to be processed together as the file (eNB continues to transmit the packets of the file, Para [0075], another UE can transmit the earlier packets of the file to the new UE up until the marked packet, and the new UE can receive those packets, Para [0077]).
Regarding claim 30, Wang discloses a non-transitory computer-readable medium (non-transitory computer readable medium, Para [0092]) storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: identify a packet that is one of a plurality of packets configured to be processed together as a file (marking a packet and sending indication of the marked packet to devices, Para [0055], packets comprises a service file, Para [0030], multiple packets make up a file, Para [0072]), the plurality of packets to be transmitted via a batch of transmissions that collectively carry the file (this is intended use, UE can transmit packets to the late joining device, Para [0060] or the eNB transmits the packets of the file to the original UEs, Para [0072]); perform resource management for communicating the packet based at least in part on identifying that the packet is one of the plurality of packets configured to be processed together as the file (the resource management can be the operations in Para [0073-74] such as the eNB transmitting cluster information, resource grant, adjusting PDCP transmit window, re-establishing RLC and/or UE marking the respective SN of the application layer based on the indication, etc.); and participate in the communicating of the packet in accordance with the resource management and the packet being one of the plurality of packets configured to be processed together as the file (eNB continues to transmit the packets of the file, Para [0075], another UE can transmit the earlier packets of the file to the new UE up until the marked packet, and the new UE can receive those packets, Para [0077]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Lin (US 2019/0306857, hereinafter Lin).

Regarding claim 2, Wang discloses the method of claim 1, but not fully wherein performing the resource management comprises: receiving a grant for communication, by the UE, of the packet that is one of the plurality of packets configured to be processed together as the file (UE receives grant, Para [0073] and the eNB continues transmission of the packets of the file to the UE, Para [0075]); and does not disclose identifying a transmission direction schedule for a slot, wherein the transmission direction schedule identifies one or more symbols of the slot as being uplink, downlink, or flexible nor identifying, based at least in part on at least one of the grant and the transmission direction schedule, one or more symbols of the slot for communication of the packet, wherein the packet is communicated on the identified one or more symbols of the slot.  Lin discloses a slot configuration can be transmitted to the UE to inform the UE of the transmission direction of each OFDM symbol as being DL, UL or flexible, Para [0045] and the UL grant and/or DL assignment indicate the resources for DL or UL on the symbols.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lin and combine with teachings of Wang in order to further implement the next new radio technology and evolve and finalize the 3GPP standard for the next generation.  
Regarding claim 3, Wang discloses the method of claim 2, but not wherein identifying the transmission direction schedule for the slot comprises: receiving the transmission direction schedule via a cell-specific or UE-specific radio resource control message, wherein a transmission direction of the one or more symbols, as indicated by the grant, is in accordance with the transmission direction schedule for the one or more symbols.  Lin discloses the UE can receive the slot configuration via UE-specific RRC message and the UL grant indicates resources for UL transmission on the symbol as well, Para [0045]. 
Regarding claim 4, Wang discloses the method of claim 2, but not wherein identifying the one or more symbols of the slot for communication of the packet comprises: identifying that at least one of the one or more symbols is a flexible symbol, as indicated by the transmission direction schedule.  Lin discloses the OFDM symbols can be flexible as indicated in the slot configuration, Para [0045]. 
Regarding claim 5, Wang discloses the method of claim 4, but not wherein receiving the grant for communication of the packet further comprises: receiving the grant via a UE-specific downlink control information message or as a configured grant via a radio resource control message, wherein a transmission direction of the flexible symbol is based at least in part on the grant.  Lin discloses the DCI may be indicative of a slot format, informing UE of the flexible OFDM symbols, Para [0045]. 
Regarding claim 6, Wang discloses the method of claim 4, but not wherein receiving the grant for communication of the packet further comprises: receiving the grant as a configured grant via a radio resource control message (it is known in the art, grant-free resources can be configured by RRC message); and receiving a group common downlink control information message, wherein a transmission direction of the flexible symbol is based at least in part on the group common downlink control information message.  Lin discloses the common PDCCH/DCI which can be indicative of the slot format that informs the UE of the flexible symbols, Para [0045]. 
Regarding claim 7, Wang discloses the method of claim 6, but not wherein the group common downlink control information message is formatted as a file-specific format that is configured to schedule the plurality of packets to be processed together as the file.  Lin discloses the DCI can have different formats, Para [0045, 50, 57, 58].  
Regarding claim 8, Wang discloses the method of claim 1, but not performing the resource management comprises: identifying a first set of decoding candidates for communication of a batch of transmissions that collectively carry the file having the plurality of packets configured to be processed together; and identifying a second set of decoding candidates for communications not pertaining to files, wherein the first set of decoding candidates and the second set of decoding candidates differ by at least one decoding candidate, wherein the UE participates in the communication by monitoring at least one of the first set of decoding candidates or the second set of decoding candidates.  Lin discloses PDDCH candidates, Para [0059], the UE monitors for DCI during first monitoring occasion and monitors for second DCI in second different monitoring occasions, Para [0073], therefore different decoding candidate for the different DCI.  
Regarding claim 9, Wang discloses the method of claim 8, but not wherein identifying the first set of decoding candidates and identifying the second set of decoding candidates further comprises: monitoring for one or more UE-specific grants or a cell-specific or a group-specific downlink control channel.  Lin discloses UE may monitoring for a group common PDDCH, Para [0082]. 
Regarding claim 10, Wang discloses the method of claim 9, but not wherein the first set of decoding candidates and the second set of decoding candidates differ by at least one decoding candidate based at least in part on a set of aggregation levels, a set of decoding candidates for a given aggregation level, or a downlink control information message size.  Lin discloses CCE aggregation levels for PDCCH candidates and payload size of DCI format, Para [0059], these are known parameters and obvious to one of ordinary skill they could be different. 
Regarding claim 11, Wang discloses the method of claim 9, but not wherein the first set of decoding candidates has a higher aggregation level than the second set of decoding candidates.  Lin discloses CCE aggregation levels for PDCCH candidates and payload size of DCI format, Para [0059] and obvious to one of ordinary skill one set of candidates can have a higher aggregation level than the other set.
Regarding claim 23, Wang discloses the method of claim 1, but not explicitly wherein performing the resource management comprises: receiving a grant for communication, by the UE, of an uplink transmission that is part of batch of transmissions that collectively carry the file having the plurality of packets configured to be processed together; determining a transmission power for transmitting the uplink transmission based at least in part on the grant pertaining to transmission of the batches, wherein the UE participates in the communication by transmitting the uplink transmission in accordance with the transmission power and the grant.  Wang discloses the eNB transmits resource grant to the UE for transmitting packets comprising the file, Para [0076-77] and Lin discloses the UE receives DCI with transmit power control information for transmitting on the PUSCH and PUCCH, Para [0051].
Regarding claim 24, Wang discloses the method of claim 23, but not explicitly further comprising: determining an amount of the transmission power based at least in part on a size of the file, an indication from a control channel message, a pre-defined power offset, or a combination thereof.  Lin discloses the UE receives DCI with transmit power control information for transmitting on the PUSCH and PUCCH, Para [0051].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Lin and in view of You et al (US 2017/0230994, hereinafter You).

Regarding claim 12, Wang discloses the method of claim 9, but not wherein a downlink control information message in the first set of decoding candidates includes an indication linking the downlink control information message to a previous downlink message in a previous grant corresponding to the batch of transmissions.  You discloses two level DCI, where DCI for scheduling data is divided into two, Para [0194], therefore DCI can be linked and there are other known methods for DCI to be linked as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by You and combine with teachings of Wang and Lin in order to effectively transmit a small amount of data occurring at low frequency.

Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Takeda et al (US 2021/0212105, hereinafter Takeda).

Regarding claim 13, Wang discloses the method of claim 1, but not wherein performing the resource management comprises: receiving at least one grant as a configured grant via a radio resource control message, the configured grant including a configured grant index indicative of a resource configuration for communication, by the UE, of a batch of transmissions that collectively carry the file having the plurality of packets configured to be processed together, wherein the packet is communicated based at least in part on the configured grant, wherein the UE participates in the communication based at least in part on the configured grant.  Takeda discloses configured grant config information in RRC message, Para [0039] and configured grant parameter includes configured grant index, Para [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Takeda and combine with teachings of Wang in order to appropriately configure re-transmission for transmission following higher layer configurations.  
Regarding claim 14, Wang discloses the method of claim 13, but not wherein receiving the at least one grant as the configured grant comprises: receiving the configured grant comprising one or more assignments for the communication of the file using two or more transport blocks.  Takeda discloses the configured grant parameter includes number of repeated transmission of transport blocks, Para [0033], using two transport blocks is also well known in the art. 
Regarding claim 15, Wang discloses the method of claim 14, but not wherein the two or more transport blocks are scheduled by the one or more assignments to be transmitted or received in two or more adjacent slots (transmitting in adjacent slots is well known in the art). 
Regarding claim 16, Wang discloses the method of claim 13, but not further comprising: activating the configured grant based at least in part on the file, a buffer size, quality of service requirements, or a combination thereof.  Takeda discloses the UE may judge the configured grant has been activated, Para [0036], where activating based on these parameters would be obvious to one of ordinary skill in the art. 
Regarding claim 17, Wang discloses the method of claim 16, but not wherein the configured grant indicates a number of transport blocks for communication of the batch of transmissions.  Takeda discloses the configured grant parameter includes number of repeated transmission of transport blocks, Para [0033], using two transport blocks is also well known in the art.

Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Chen et al (US 2015/0189544, hereinafter Chen, disclosed in the IDS by the Applicant).

Regarding claim 18, Wang discloses the method of claim 1, wherein performing the resource management comprises: identifying that a batch of transmissions has been received from a base station or is scheduled to be transmitted to the base station via a set of resources, the batch collectively comprising the file having the plurality of packets configured to be processed together (eNB can transmit assignment and resource grant to UEs, Para [0076], one of the UEs can transmit the file to another UE, therefore able to identify the batch of packets comprising the file, Para [0077]); 											but does not disclose identifying, via a preemption indication, that at least a portion of the set of resources allocated for communication of the batch is preempted; nor applying the preemption indication to processing or transmission of the batch in accordance with a rule for preemption of batches.  Chen discloses the BS transmits the FEC redundancy level information to the UE and the UE can trigger early action if packet loss exceeds the FEC redundancy level, Para [0059].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chen and combine with teachings of Wang in order to remedy failure to receive content feeds correctly.
Regarding claim 19, Wang discloses the method of claim 18, but not wherein the batch is received from the base station, and wherein applying the preemption indication to processing or transmission of the batch comprises: processing the batch without processing transmissions received on the portion of the set of resources indicated as preempted, in accordance with the rule for preemption of batches.  Chen discloses the UE can drop the segment if packet loss exceeds the FEC redundancy level, Para [0059] meaning the future packets of the file are not processed but dropped. 
Regarding claim 21, Wang discloses the method of claim 18, but not wherein the batch is received from the base station, and wherein applying the preemption indication to processing or transmission of the batch comprises: processing the batch or transmitting the file by ignoring the preemption indication, in accordance with the rule for preemption of batches.  Chen discloses the UE can take early action, otherwise the UE must wait, Para [0088], therefore the UE does not have perform preemption. 

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chen and in view of Zhou et al (US 2019/0306801, hereinafter Zhou).

Regarding claim 20, Wang discloses the method of claim 19, but not wherein the batch is transmitted to the base station, and wherein applying the preemption indication to processing or transmission of the batch comprises: transmitting a first portion of the file using resources of the set of resources that precede the portion of the set of resources indicated as preempted; and refraining from transmitting a second portion of the file on the portion of the set of resources indicated as preempted, in accordance with the rule for preemption of batches.  Zhou discloses the BS may preempt resources and stop uplink transmission of the first wireless device on the preempted resources, Para [0242], where the first wireless device would have transmitted packets on resources before the preemption.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhou and combine with teachings of Wang and Chen in order to prioritize low latency communications and higher priority data and/or users.
Regarding claim 22, Wang discloses the method of claim 18, but not wherein the preemption indication is specific to batch transmissions and is different from a legacy preemption indication, the method further comprising: monitoring at least one legacy preemption indication; and processing the batch by ignoring the legacy preemption indication.  Chen discloses the UE can take early action, otherwise the UE must wait, Para [0088], therefore the UE does not have perform preemption.  Further the preemption indication in Zhou is completely different from preemption indication in Chen.

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and relevant 112 rejections were overcome.

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues Wang does not disclose the amended limitations.  Applicant argues over that Wang does not disclose participating in the communicating of the packet via the batch of transmissions that collectively carry the file.  In response, this is a 112 issue, as the statement “the batch of transmissions that collectively carry the file” does not explain how or by what way the participating is performed.  Applicant never positively recites a limitation that a batch of transmissions are transmitted or received either.  												Applicant further describes the disclosure of Wang, for example, a UE transmits the missing part of the file to another UE or that the eNB transmits multi-cast to a group of UEs.  Applicant argues Wang only discloses transmitting the missing parts of the file and therefore does not disclose the participating… where the batch of transmissions that collectively carry the file.  In response, this is a 112 issue, as Applicant never positively recites a batch of transmissions are transmitted but instead states the participating is via the batch of transmissions.  Further the limitation is for participating in the communication of the packet, where “the packet” refers to “a packet” from the identifying limitation.  The first limitation states: “Identifying a packet” in this case a packet being one packet and the last limitation states participating in the communicating of the packet” which is referring to the one packet.  Applicant argues over transmitting just the missing packets and not all packets carrying the file, however claim only requires a single packet for the participating limitation.  Further the eNB transmits all the packets.			Applicant makes a statement in regards to the intended use in the claim.  The claim has a lot of intended use, for example “to be processed together as a file”, “packets to be transmitted” and “for communicating” are some examples of intended use in the claim.  Applicant has a very broad independent claim that includes multiple statements of intended use.  Applicant makes a statement that participating… via the batch of transmissions that collectively carry the file should be given requisite weight.  In response, that amendment is a 112 issue, the claim never positively recites transmitting a batch of transmissions and it is not clear how the participating is performed by the means of the batch of transmissions.  For example, participating in the communication via transmitting packets… would make sense.         													Applicant argues Wang does not disclose a batch of transmissions.  Applicant argues Wang discloses transmitting missing parts of a file.  Further UE transmitting data does not mean the data is transmitted as a batch of transmissions.  In response, transmitting a batch of transmissions is not a limitation in the claim and therefore an irrelevant argument.  Further the term batch is a vague term and not defined.  Any device transmitting multiple packets can be considered a batch of transmissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461